ICJ_149_FrontierDispute_BFA_NER_2013-07-12_ORD_01_NA_00_EN.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                     DIFFÉREND FRONTALIER
                         (BURKINA FASO/NIGER)

                        DÉSIGNATION D’EXPERTS


                     ORDONNANCE DU 12 JUILLET 2013




                             2013
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                        FRONTIER DISPUTE
                         (BURKINA FASO/NIGER)

                        NOMINATION OF EXPERTS


                         ORDER OF 12 JULY 2013




4 CIJ1047.indb 1                                       8/05/14 09:44

                                          Mode officiel de citation :
                                  Différend frontalier (Burkina Faso/Niger),
                              ordonnance du 12 juillet 2013, désignation d’experts,
                                          C.I.J. Recueil 2013, p. 226




                                                Official citation :
                                   Frontier Dispute (Burkina Faso/Niger),
                                Order of 12 July 2013, Nomination of Experts,
                                         I.C.J. Reports 2013, p. 226




                                                                                1047
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071162-3




4 CIJ1047.indb 2                                                                       8/05/14 09:44

                                             12 JUILLET 2013

                                             ORDONNANCE




                   DIFFÉREND FRONTALIER
                   (BURKINA FASO/NIGER)

                     DÉSIGNATION D’EXPERTS




                     FRONTIER DISPUTE
                   (BURKINA FASO/NIGER)

                     NOMINATION OF EXPERTS




                                             12 JULY 2013

                                                ORDER




4 CIJ1047.indb 3                                               8/05/14 09:44

                                                                                       226




                                INTERNATIONAL COURT OF JUSTICE

                                                   YEAR 2013                                     2013
                                                                                                12 July
                                                   12 July 2013                               General List
                                                                                               No. 149

                                       FRONTIER DISPUTE
                                         (BURKINA FASO/NIGER)

                                       NOMINATION OF EXPERTS



                                                    ORDER


                   Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                              Keith, Skotnikov, Cançado Trindade, Yusuf, Greenwood,
                              Xue, Donoghue, Gaja, Sebutinde, Bhandari ; Judges ad hoc
                              Mahiou, Daudet ; Registrar Couvreur.



                     The International Court of Justice,
                     Composed as above,
                     After deliberation,
                     Having regard to Article 48 of its Statute,
                     Makes the following Order :
                     Having regard to Article 7 of the Special Agreement concluded between
                   the Parties on 24 February 2009, whereby the Parties agreed to effect
                   the demarcation of their common frontier in the disputed area within
                   18 months following the Judgment of the Court, and to request the
                   Court “to nominate, in its Judgment, three (3) experts to assist them as
                   necessary in the demarcation”,
                     Having regard to the Judgment delivered by the Court on 16 April 2013,
                   paragraph 113 of which states :
                         “The Court is ready to accept the task which the Parties have thus
                       entrusted to it. However, having regard to the circumstances of the

                                                                                         4




4 CIJ1047.indb 5                                                                                     8/05/14 09:44

                                      frontier dispute (order 12 VII 13)                     227

                       present case, the Court is of the opinion that it is inappropriate at this
                       juncture to make the nominations requested by the Parties. It will do
                       so later by means of an Order, after ascertaining the views of the Par-
                       ties, particularly as regards the practical aspects of the exercise by the
                       experts of their functions (see Frontier Dispute (Burkina Faso/Repu-
                       blic of Mali), Judgment, I.C.J. Reports 1986, p. 648, para. 176)” ;
                     Whereas the Agent of Burkina Faso and the Agent of Niger have com-
                   municated the views of their respective Governments on, inter alia, the
                   practical aspects of the work of the experts to be appointed by the Court ;
                   whereas the Agent of Burkina Faso indicated, by letter of 30 May 2013,
                   that
                       “[the said] experts w[ould] be able to assist in particular with : the
                       determination of the conversion parameters between the map system
                       (Clarke 1880) and WGS 84 ; the determination of the median line of
                       the Sirba in accordance with the reasoning of the Court ; the course
                       of the frontier in the areas where the IGN line is broken and where a
                       straight line must be used or a natural line followed” ;
                   and whereas the Agent of Niger stated, in a letter of 23 May 2013, that
                   the said experts should help the Parties to identify “the 1960 IGN France
                   line, from the Tao astronomic marker to the River Sirba at Bosséban-
                   gou” and the “points defined by the Court in its Judgment of 16 April 2013
                   (points SB, A, B, C and I) through which the frontier passes” ;
                      Whereas the Parties are requesting the Court, not to order an expert
                   opinion within the meaning of Article 50 of the Statute of the Court, the
                   purpose of which would be “to assist the Court in giving judgment upon
                   the issues submitted to it for decision” (Application for Revision and Inter-
                   pretation of the Judgment of 24 February 1982 in the Case concerning the
                   Continental Shelf (Tunisia/Libyan Arab Jamahiriya) (Tunisia v. Libyan
                   Arab Jamahiriya), Judgment, I.C.J. Reports 1985, p. 228, para. 65), and
                   any costs of which would be borne by the Court under Article 68 of its
                   Rules, but to exercise a power, conferred upon it by the Special Agree-
                   ment, of nominating three persons whom the Parties have themselves
                   decided to entrust with the task of giving an expert opinion for the pur-
                   pose of implementing the Judgment of the Court ;
                      Whereas there is nothing in the Statute to prevent the Court from exercis-
                   ing this power, the very purpose of which is to enable the Parties to achieve
                   a final settlement of their dispute in implementation of the Judgment which
                   it has delivered ; and whereas the Court has already exercised such a power
                   in the past (see Frontier Dispute (Burkina Faso/Republic of Mali), Nomina-
                   tion of Experts, Order of 9 April 1987, I.C.J. Reports 1987, p. 7) ;
                     The Court,
                      1. Nominates, pursuant to Article 7, paragraph 4, of the Special Agree-
                   ment, the following three experts who will assist the Parties in the opera-
                   tion of demarcation of their frontier in the disputed area :

                                                                                               5




4 CIJ1047.indb 7                                                                                    8/05/14 09:44

                                      frontier dispute (order 12 VII 13)                    228

                     Mr. Gérard Cosquer, of French nationality, State Senior Survey Engi-
                   neer ;
                     Mr. Luc Ghys, of Belgian nationality, Surveyor and Geodetic, Carto-
                   graphic and Topographic Consultant ;
                     Mr. Cyril Romieu, of French nationality, Topographic and Geodetic
                   Surveyor, Geodetic and Topographic Consultant ;
                     2. Authorizes the President, in the event of a vacancy in the group of
                   three experts thus appointed, to nominate a substitute to carry out or
                   complete the demarcation.

                     Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this twelfth day of July, two thousand and
                   thirteen, in three copies, one of which will be placed in the archives of the
                   Court and the others transmitted to the Government of Burkina Faso
                   and the Government of the Republic of Niger, respectively.

                                                                  (Signed) Peter Tomka,
                                                                            President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                                                                                              6




4 CIJ1047.indb 9                                                                                   8/05/14 09:44

